Citation Nr: 1717815	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to October 1999, and from January 2000 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue has been recharacterized as service connection for a psychiatric disorder, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's psychiatric disorder is related to service.  The VHA opinion was obtained in April 2017.  Although the Veteran was not provided with the opinion, she is not prejudiced by the adjudication given the favorable decision below.  


FINDING OF FACT

The Veteran has schizophrenia had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as schizophrenia, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

II.  Analysis

The Veteran served on active duty from July 1999 to October 1999, and from January 2000 to January 2008.  She maintains that psychiatric symptoms were initially manifested during a period of active duty.  

Lending support to her assertions are service treatment records reflecting anxiety and stress in August 1999; treatment for postpartum depression in September 2004; and complaints of feeling sad and depressed most of the time in August 2006.  In addition, a history of anxiety, depression, and insomnia was noted in October 2007.  

Further, VA inpatient records reflect that the Veteran was diagnosed with schizophreniform disorder in January 2012, and a seven year history of paranoid thoughts was noted.  In addition, a June 2015 VA examination report notes a decline in psychological functioning in 2011 with a progression from schizophreniform disorder to schizophrenia.  

Significantly, the April 2017 VHA opinion by a staff psychiatrist at a VA Medical Center weights in support of the claim.  The opinion concludes that it is at least as likely as not that the Veteran's schizophrenia, paranoid type, had its onset during the second period of service or within the initial year after separation.  It was noted that symptoms associated with the initial prodromal stage often overlap with depression and anxiety.  In addition, the opinion states that the evidence reflected that the Veteran's disorder followed the general clinical course with the initial prodromal phase first manifesting during the second period of service.  

The evidence is in at least equipoise, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's schizophrenia had its onset during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


